Citation Nr: 1129175	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 
A December 2009 motion to correct the hearing transcript was granted in January 2010 by the undersigned.  A copy of the corrected transcript is in the file. 

In January 2010, the Board remanded this claim for further development.  It now returns for appellate review. 

The Board notes that the Veteran submitted additional evidence in the form of a March 2011 VA treatment record after this claim was last adjudicated by the RO in a March 2011 supplemental statement of the case (SSOC).  Under 38 C.F.R. § 20.1304(c) (2010), any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  Here, although the Veteran has not submitted a waiver for this evidence in accordance with § 20.1304(c), the Board notes that the VA treatment simply reflects a diagnosis of PTSD "as evidenced by" recurrent intrusive thoughts of a traumatic experience, nightmares, and flashbacks.  However, diagnoses of PTSD were already of record at the time of the March 2011 SSOC.  Moreover, in the July 2006 rating decision, a diagnosis of PTSD was acknowledged.  Thus, this evidence is not pertinent for the purposes of § 20.1304(c) in that it is redundant of evidence that has already been considered by the RO.  Therefore, there is no prejudice to the Veteran in the Board's proceeding to adjudicate this claim, as all of the relevant evidence of record, to include diagnoses of PTSD, has already been considered by the RO.  Accordingly, the Board will proceed with appellate review.  See id. 


FINDING OF FACT

The preponderance of the evidence is against a relationship between the Veteran's PTSD and depression and his period of active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a June 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have also been obtained to the extent possible.  In this regard, pursuant to the Board's January 2010 remand directive, VA treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia dating from 1999 to 2009, and from the VA Outpatient Clinic in Knoxville, Tennessee dating from 2006 to 2008, have been obtained and associated with the file.  Further, a March 2010 letter was sent to the Veteran requesting him to identify additional records pertinent to his claim.  The Veteran identified treatment at several private facilities.  While VA was able to obtain some of these records, the RO was informed that records for Saint Mary's Medical Center and Cherokee Mental Health could not be located for the dates of treatment provided by the Veteran on his authorized release forms.  With respect to Cherokee Mental Health, the Board notes that records from Cherokee Health Systems had previously been obtained in 2006 and are in the file.  Moreover, the Veteran was notified of the negative responses that VA received from Saint Mary's Medical Center and Cherokee Mental Health in the March 2011 SSOC.  He had also been notified in a July 2010 letter that although VA had requested these records on his behalf, it was ultimately his responsibility to ensure that VA obtained them as they were not records held by a federal agency.  See 38 C.F.R. § 3.159(e).  Accordingly, the Board finds that VA has discharged its duty to assist and that further efforts to obtain these records are not warranted.  See 38 C.F.R. § 3.159(c)(1).  

Further, pursuant to the Board's January 2010 remand directives, the RO obtained the Veteran's service personnel records and attempted to corroborate the Veteran's alleged in-service stressor, namely being involved in a tank standoff at the border between what was then East Germany and West Germany and Czechoslovakia (now the Czech Republic) in 1971.  In January 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) informed the RO that it had coordinated its research efforts with the National Archives and Records Administration (NARA) and the U.S. Army Center of Military History (CMH) and was unable to locate the Veteran's unit history records or otherwise corroborate the Veteran's involvement in a tank standoff in 1971.  The RO issued a memorandum in October 2010 summarizing its efforts to corroborate the Veteran's in-service stressor and making a formal finding that further efforts to corroborate it would be futile.  The Board finds that the duty to assist has been satisfied with respect to VA's attempts to substantiate the Veteran's in-service stressor.  See 38 C.F.R. § 3.159(c)(2).  Moreover, as will be discussed below, corroboration of an in-service stressor is no longer necessary to substantiate a claim for PTSD based on fear of hostile military or terrorist activity when a VA psychiatrist or psychologist finds that the alleged stressor is sufficient to support a diagnosis of PTSD.  Finally, for the reasons discussed below, the Board finds that the Veteran's account of being in a tank standoff is not credible on its face.  Thus, because the outcome of this claim is not affected by whether the Veteran's alleged in-service stressor has been corroborated, no prejudice exists.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board notes that at the November 2009 Board hearing, the Veteran stated that he had broke his neck and back in 1998 and suggested that he sought Social Security disability benefits.  He stated that personnel at the Social Security Administration (SSA) told him that if he was a veteran he had to go to VA for benefits.  As there is no indication that the Veteran applied for SSA benefits for a psychiatric disorder or indeed for any other disorder, the Board finds that any SSA records, assuming they exist, would not be relevant to the present claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) (holding that it is not necessary for VA to obtain Federal records in order to rule out their relevance unless there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits).  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  By the same token, the Board finds that there has been substantial compliance with the Board's January 2010 remand directives with respect to obtaining relevant Federal and private records on the Veteran's behalf and attempting to corroborate his alleged in-service stressor.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's January 2010 remand directive, the Veteran was provided with an appropriate examination in December 2010.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, interviewed and examined the Veteran, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  The Board notes that in an April 2011 statement, the Veteran expressed disagreement with some of the examiner's findings, particularly with regard to whether a diagnosis of PTSD is warranted.  However, the examiner did consider past medical records reflecting a diagnosis of PTSD.  Nevertheless, the examiner found that the Veteran's alleged in-service stressor was not sufficient to support a diagnosis of PTSD based on this event.  The Veteran's main disagreements with the examiner's findings had to do with whether he had a past history of hospitalizations for physical problems (apart from substance abuse), whether someone close to him had died, and whether his occasional drinking prior to service was related to his later alcoholism.  The Veteran also stated that he was sick at the time of the examination.  There is no indication that these factors would alter the examiner's finding that the Veteran's alleged in-service stressor was not sufficient to support a diagnosis of PTSD.  There is also no indication that these alleged discrepancies would alter the examiner's finding that the Veteran's depression was not related to service but rather to his history of substance abuse.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  By the same token, the Board finds that there has been substantial compliance with its January 2010 remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115.

II. Procedural Due Process

As noted above, in December 2009 the Veteran testified at a hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2010), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issues have been whether the Veteran's alleged in-service stressor actually occurred, and whether the Veteran's current psychiatric disorder, to include depression, is related to a disease, injury, or event in active service.  At the hearing, it was explained to the Veteran that his alleged in-service stressor needed to be verified.  Moreover, In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the outstanding issues, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit.  Similarly, in this case the Veteran's claim has been fully developed, to include remanding this claim to obtain additional VA and private treatment records, asking the Veteran to identify additional relevant evidence, and providing a VA medical examination which thoroughly addresses all the issues raised in this claim, as discussed above.  Thus, the outcome of this claim has not been affected with respect to any error in explaining the outstanding issues and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to his claim at the hearing.  See Bryant, 23 Vet. App. at 496-98.  There is no indication of any other outstanding evidence that may have been overlooked.  See id.  As discussed above, the Veteran's VA and private treatment records have been obtained, to the extent possible, an adequate VA examination has been provided, and there is no indication that evidence is missing from the record that might be pertinent to this claim.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id.   

As such, the Board finds that to the extent there was any deficiency in the December 2009 Board hearing under 38 C.F.R. § 3.103(c)(2), such error was harmless and has not prejudiced the Veteran's claim.  See id.

III. Service Connection

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  The Veteran contends that in 1971 his unit was involved in a tank standoff between U.S. and Russian forces at the border of what was then East Germany, West German, and Czechoslovakia (now the Czech Republic).  He argues that his PTSD was caused by fear related to this event.  For the following reasons, the Board finds that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Board notes that, during the pendency of this appeal, VA regulations pertaining to the requirements for establishing a service connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  The amendment liberalizes in some cases the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) in pertinent part by adding a new paragraph which provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. at 39852.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Under 38 C.F.R. § 3.304(f), a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) (2010), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  As the Veteran's VA treatment records reflect diagnoses of PTSD (see, e.g. VA treatment records dated in October 2003 and April 2011), the Board presumes that they were made in accordance with the DSM-IV criteria.  See id.  Accordingly, a current diagnosis of PTSD is established. 

As discussed above, the Veteran argues that his PTSD stems from intense fear he experienced when his unit was involved in a tank standoff in late 1971 between U.S. and Russian forces at the border between what was then East and West Germany and Czechoslovakia.  According to the Veteran, the standoff lasted about ten days and involved the mobilization of a thousand tanks by the Russian army.  Although there was never any exchange of fire and the Veteran otherwise does not have combat service, the Veteran stated that he was under a lot of fear and tension during this time as well as at other times during his period of service in Germany.  The Veteran has stated that the possibility of actual combat was very real, and that serving on the boarder of East and West Germany meant that he would essentially be in the front line of such combat and would not likely survive the first assault. 

The Board finds that the occurrence of a tank standoff between U.S. and Russian forces during the Veteran's period of active service has not been established and in fact never occurred.  The Veteran's service personnel records show that the Veteran served in Germany in 1971 and 1972.  However, as discussed above, the Veteran's unit history records have not been located and the JSRRC was unable to corroborate that the Veteran was involved in a tank standoff.  Indeed, the Board takes judicial notice of the fact that in October 1961, ten years prior to the Veteran's period of active service, a tank standoff did occur between U.S. and Russian forces in Berlin.  See FREDERICK KEMPE, BERLIN 1961 (2011).  The standoff lasted less than one day, between October 27, 1961 and October 28, 1961, and involved the mobilization of ten tanks on both sides.  Id.  The Board has not been able to find evidence of a subsequent tank standoff involving U.S. forces in Germany.  The Board believes that if the 1961 tank standoff is a well-known historical fact, a tank stand-off in 1971 lasting ten days and involving a thousand tanks would also be of common historical knowledge, or at least easily verifiable.  Accordingly, not only has the Veteran's alleged in-service stressor not been established, but the Board further finds that the Veteran's account of being involved in a tank standoff is patently not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

The Board has also considered the Veteran's statement that he generally felt fear while serving at the border between East and West Germany.  However, an in-service stressor must be based on a specific event or circumstance that involved actual or threatened death or serious injury.  See 75 Fed. Reg. 39843, 39852.  The Veteran did not serve in a combat zone, does not have any decorations denoting combat service, and has not alleged that he was involved in combat operations apart from the tank standoff discussed above.  Thus, the Board does not find the Veteran's statement that he generally felt afraid and under stress while serving in Germany sufficient to establish a stressor upon which a grant of PTSD can be based, as it is not consistent with the type, place, or circumstances of his service and does not involve a specific circumstance or event.  See id.  Therefore, because the Board finds that an in-service stressor has not been established, service connection for PTSD is not warranted.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843. 

The Board also finds that a nexus between the Veteran's current psychiatric symptoms and his period of service has not been established.  In this regard, the Veteran's service treatment records are negative for treatment, diagnoses, or complaints of PTSD or other psychiatric problems or symptoms.  An October 1972 separation examination reflects that the Veteran was found to be normal on evaluation.  The Board notes that the Veteran was hospitalized in October 1970 for chronic gastroduodenitis with episodes of acute gastroduodenal spasm, which caused severe pain.  The Veteran was diagnosed with gastroduodenitis, chronic cystitis, prostatitis and, pertinent to this decision, "psychophysiological reaction of the gastrointestinal system" (emphasis added).  A September 1971 service treatment record reflects that the Veteran had been treated for chronic gastroduodenitis since basic training in January 1970.  A May 1970 letter from the Veteran's private physician reflects that the Veteran had been treated for acute gastroduodenitis confirmed by x-ray studies in November 1969, prior to entering active service.  Thus, although the Veteran's gastrointestinal problems were attributed in part to psychological factors in the October 1970 hospitalization report-as the adjective "psychophysiological" suggests-there is no rationale for this finding and the evidence clearly shows that the Veteran entered service with gastroduodenitis, an objectively confirmed physical problem, which continued to manifest thereafter.  Accordingly, the Board does not find that the Veteran's service treatment records and examination reports show early manifestations of a psychiatric disorder.  

Moreover, the Veteran himself does not claim that his PTSD symptoms manifested in active service.  Indeed, in an April 2011 statement, the Veteran related that his PTSD symptoms did not begin to manifest until seven or eight years after separation from active service.  Likewise, at the December 2010 VA examination, the Veteran reported that he did not begin to have nightmares or fear until about ten to fifteen years after separation.  Accordingly, the Board finds that the evidence does not show that PTSD manifested during active service.

The Veteran's post-service treatment records and examination reports, as well as statements submitted by the Veteran, also do not show a credible relationship between the Veteran's PTSD and depression and his period of service.  An April 1998 statement by the Veteran avers that before the Veteran entered active service he would drink occasionally.  The Veteran stated that by the time he separated from active service he was drinking a case of beer a day and "doing drugs heavily."  He stated that he had been drafted into the Army and that the use of substances was to cope with the fact that he had left a wife and son at home.  He also stated that it was due to peer pressure and to alleviate ringing in his ears.  He made no mention of being involved in a tank standoff in this statement. 

A July 1998 private examination contracted by VA (QTC examination) reflects that the Veteran had a history of seven hospitalizations, the first occurring in 1981 for six weeks at a private facility for alcohol and depression.  He was also hospitalized in 1989 for a suicide attempt by overdosing with "pills and alcohol."  He also reported subsequent hospitalizations related to alcohol use and depression.  In terms of his history of substance abuse, the Veteran stated that his first drink was at age 15, and that he began drinking "alcoholically" during his military service in Germany.  He stated that he drank to "bury the past."  The Veteran stated that he believed his alcohol and drug use were precipitated by his anger and depression over being drafted by the Army "but not being able to go to Vietnam."  He stated that his orders were changed at the last moment and he felt that he "got a raw deal."  He further stated that "I got to go to Germany and play war games.  There was nothing to do but drink.  I felt I served no purpose."  He stated that he was also depressed by having to leave his pregnant wife at the time.  The Veteran reported experiencing depression and anxiety since being in the military.  He reported experiencing panic attacks until 1989, which were characterized by racing heart, chest tightness, and a fear of "freaking out."  The Veteran stated that he had been sober since 1989.  The examiner diagnosed the Veteran with major depressive disorder.  The examiner stated that there was no evidence to support a diagnosis of PTSD.  The examiner noted that it was difficult to separate the Veteran's early episodes of depression from his alcohol abuse.  The examiner also noted that the Veteran's panic episodes had stabilized in 1989 coincident with the Veteran's beginning of sobriety.  

A February 2000 VA treatment record reflects that the Veteran's psychiatric history was positive for depression and substance abuse.  The Veteran reported that in 1996, after he became aware that his sister was a victim of domestic violence, he received psychiatric treatment for depression.  The Veteran again stated that he was only a social drinker prior to entering the military, but subsequently began abusing alcohol and drugs.  

In an October 2002 VA treatment record, the Veteran stated that he was using alcohol and drugs and was seeking treatment for detoxification.  The Veteran was diagnosed with polysubstance dependence and a substance-induced mood disorder. 

A July 2003 VA treatment record reflects that the Veteran attempted suicide the night before by injecting himself with cocaine.  He stated that he had been feeling depressed over the past two weeks thinking about events from the past, especially with respect to an estranged son.  The Veteran was drinking daily, and reported insomnia, nightmares, and "rumination concerning past events."  

An October 2003 VA treatment record reflects that the Veteran was admitted for treatment for alcohol detoxification.  The Veteran was prescribed Depakote prior to discharge for impulse control, irritability, and mood stabilization.  The Veteran also reported problems sleeping and complained of nightmares.  

An October 2003 VA treatment record dated a few days later reflects that on follow-up treatment the Veteran reported that he was not having nightmares and felt less irritable and less prone to angry outbursts since starting the Depakote.  The Veteran also stated that he was seeking service connection for PTSD and requested a letter.  The treating physician noted that the Veteran had reported symptoms of PTSD including nightmares related to artillery exercises in Germany, anger management problems, and exceptionally strong feelings about the United State's involvement in Iraq.  The Veteran was diagnosed with "subsyndromal PTSD symptoms."  The Board notes that this is the first finding of PTSD symptoms of record by a medical provider.  VA treatment records dated hereafter reflect diagnoses of PTSD.  

A December 2003 letter from a VA doctor reflects that it "appear[ed]" the Veteran was on medication for treatment of symptoms of PTSD.  It was noted that in the past the Veteran had reported symptoms of PTSD including nightmares related to artillery exercises in Germany.  The doctor noted that the Veteran also reported nightmares about his son who was born while he was in the military.  The Veteran was disturbed by the fact that he had not had a chance to meet his son.  The doctor also observed that the Veteran had difficulty dealing with emotions regarding the war in Iraq.

A June 2004 VA treatment record reflects that the Veteran presented to the emergency room intoxicated and feeling suicidal and homicidal.  He was diagnosed with a substance-induced mood disorder.  

In an October 2005 VA treatment record, the Veteran stated that his fear of being sent to Vietnam and his subsequent alcohol and drug abuse have contributed to his PTSD.

A June 2006 private hospitalization record reflects that upon the Veteran's arrival, he had to be restrained by security as he "shout[ed] orders to his men and call[ed] in fire support."  Another treatment record related to this hospital stay reflects that the Veteran was screaming that the Viet Cong were coming and saw soldiers "coming out of the woods."  

A July 2006 private treatment record reflects that the Veteran was admitted to a mental health hospital after he had been drinking heavily and threatened suicide.  It was noted that the Veteran was a "Vietnam Veteran and has PTSD."  However, the Board notes that although the Veteran served during the Vietnam era, he did not serve in Vietnam.  Nevertheless, the Veteran reported having "flashbacks about the Vietnam war."  The Veteran was diagnosed with PTSD and alcohol and polysubstance dependence.

An August 2006 private treatment record reflects that the Veteran had been admitted to the hospital for depression, suicidal thoughts, and alcohol withdrawal.  He was diagnosed with depressive disorder, alcohol dependence, and polysubstance dependence.  The Veteran also reported a history of PTSD.  He stated that he had been feeling depressed since the Vietnam Era.  He reported being drafted when he was eighteen years old and that his brother-in-law had been killed in combat in Vietnam two weeks before.  The Veteran stated that he never went to Vietnam and was stationed in Germany.  He claimed that he had dreams and nightmares from the Vietnam War.  

In April 2007, the Veteran had an initial visit with his current psychiatrist at the VA outpatient clinic in Knoxville, Tennessee.  He reported that he currently did not feel depressed and did not need antidepressant medication.  He stated that his nightmares had improved and now he only had them occasionally.  He reported being clean and sober since June 2006.  No abnormalities were noted on mental status examination.  The Veteran was diagnosed with alcohol abuse and PTSD.  The treating psychiatrist did not give a reason for the diagnosis of PTSD.  

A March 2008 VA treatment record reflects that screenings for PTSD and depression were negative. 

At the November 2009 Board hearing, the Veteran stated that he had been experiencing psychiatric problems ever since his period of active service.

A May 2010 VA treatment record reflects that a screening for PTSD was negative.  

In December 2010, the Veteran underwent a VA examination in connection with this claim.  The examiner reviewed the claims file, interviewed the Veteran, and summarized the Veteran's pertinent medical history in the examination report.  In this regard, the examiner stated that the Veteran's previous mental health history was marked by repeated treatments for alcohol dependence and addiction to multiple substances including opiates and cocaine.  It was noted that the Veteran had most recently been treated for depression and PTSD, and that he had become depressed over the possibility of having cancer, and reported relief over learning that the findings were benign.  The examiner stated that he "went to great lengths" to find evidence to support the Veteran's diagnosis of PTSD without success.  It was noted that a diagnosis of PTSD "briefly appeared" in the Atlanta VAMC treatment records "without any finding of a diagnostic process that was employed to validate such."  The Board here notes that the first diagnosis of PTSD of record was in October 2003 at the Atlanta VAMC, as discussed above.  The examiner further noted that a diagnosis of PTSD was placed into the Veteran's problem list when he initially established care with the Knoxville VA outpatient clinic in July 2005, with no other findings other than that the Veteran took Zoloft and was a "PTSD patient."  The examiner observed that the Veteran had been diagnosed with PTSD in April 2007 by his current psychiatrist without any comment on the part of the psychiatrist.  At the examination, the Veteran reported that both his parents were alcoholics and that he spent most of his childhood and adolescence in orphanages and foster homes.  The Veteran reported that he only drank a little prior to entering the service but was once arrested for driving under the influence.  The Veteran stated that he was divorced from his first wife during his period of active service and began drinking a lot at that time.  He stated that he had not seen his son from the first marriage since the time of the divorce.  

At the examination, the Veteran related that his in-service stressor was a ten-day standoff at the border of East and West Germany when the "Warsaw Pact" mobilized 1000 tanks.  In terms of the Veteran's PTSD symptoms, the Veteran reported recurrent distressing dreams of the event, irritability or outbursts of behavior, and exaggerated startle response.  The Veteran stated he was not bothered by the event for about ten or fifteen years.  He stated that he did not know what PTSD was until he was diagnosed with it by VA.  He stated that it made him a fearful person and that he started using alcohol in order to forget about the event.  He stated that previously he did not wake up screaming after a nightmare and had not been in fear all the time.  The examiner noted that the March 2008 PTSD screening was negative and that screenings for depression in April 2009 and May 2010 were also negative.  The examiner diagnosed the Veteran with polysubstance dependence in full sustained remission.  The examiner concluded that the ten-day tank standoff alleged by the Veteran was not a sufficient stressor to support a diagnosis of PTSD given the fact that an actual battle never ensued.  The examiner also found that the Veteran's symptoms did not meet the criteria for PTSD.  With regard to the Veteran's substance abuse during service and after, the examiner noted that the Veteran had also used alcohol prior to service, which had resulted in one arrest for driving under the influence.  This behavior "signaled" the Veteran's later alcoholism.  Moreover, the fact that both the Veteran's parents were alcoholics had heavily predisposed him to alcohol dependence.  The examiner further found that it was likely the Veteran's depression was based on repeated episodes of a substance-induced mood disorder, which had either reached a state of remission with his current medications or had simply resolved without further substance abuse.  With regard to the latter possibility, it was noted that the Veteran had been sober since 2006.  

A March 2011 VA treatment record reflects a diagnosis of PTSD by the psychiatrist who initially saw the Veteran in April 2007, as discussed above.  The psychiatrist stated that the Veteran's PTSD was evidenced by "[r]ecurrent intrusive thoughts of [sic], traumatic experience [sic], [r]ecurrent nightmares, [f]lashbacks."  The psychiatrist did not specify what the Veteran's stressor was or the subject matter of his intrusive thoughts or nightmares.  

In carefully reviewing the record, the Board finds that the preponderance of the evidenced is against a nexus between the Veteran's period of active service and his PTSD.  The Board has considered the Veteran's statements.  In this regard, the Veteran is competent to testify as to matters within his observation and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, the Board finds that the cause of the Veteran's psychiatric disorder is a determination too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and any opinion as to a relationship between the Veteran's psychiatric disorder and his period of service must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See id; see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  In this regard, competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  By contrast, the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Id.  Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 470.  

Here, because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his opinion that his PTSD and depression were incurred in or caused by his period of active service, to include his claimed involvement in a tank standoff, is not competent evidence.  See id. at 470-71; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, it is outweighed by the opinion of the VA psychiatrist in the December 2010 VA examination report, which reflects that the Veteran's alleged in-service stressor was not sufficient to support a diagnosis of PTSD, and that the Veteran's depression was caused by his history of substance abuse.  In this regard, the VA psychiatrist is a medical professional with the appropriate training and expertise to assess the nature and etiology of psychiatric disorders.  Accordingly, the Board accords greater weight to the December 2010 VA examination report than to the Veteran's lay statements. 

While the Veteran does not have the appropriate medical expertise to provide a competent opinion as to the cause of his psychiatric disorder, he is competent to provide testimony as to the presence and history of his disability and symptoms, as this is a matter within the Veteran's first-hand experience.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-71.  In this regard, it is important to note that medical evidence is not required to establish a continuity of symptomatology and that a claimant's lay statements can be competent and sufficient to establish both the diagnosis and the etiology of a disability.  See Davidson, 581 F.3d at 1316.  

However, for the reasons discussed above, the Board does not find it credible that the Veteran was involved in a tank standoff in 1971, or that such a tank standoff even occurred at that time.  Moreover, the Veteran has generally been inconsistent with respect to the history of his symptoms.  In the April 1998 statement and at the July 1998 VA examination, the Veteran stated that he started drinking during service because he had to leave a wife and child at home.  He stated at the July 1998 VA QTC examination that he drank during service in order to "bury the past," and that he was upset he had not been deployed to Vietnam.  He also stated that he only played "war games" in Germany and was bored (he stated that "[t]here was nothing to do but drink"), which is inconsistent with his later statements that he was afraid while serving in Germany and that he was involved in a tank standoff.  Indeed, the Veteran did not mention being involved in a tank standoff until the present claim.  Further, while the Veteran stated in the July 1998 QTC examination that he was upset about not being deployed to Vietnam, he later stated in the October 2005 VA treatment record that his fear of being sent to Vietnam contributed to his PTSD.  Moreover, although private treatment records dated in June 2006 and July 2006 reflect diagnoses of PTSD, this diagnosis appears to be based on the fact that the Veteran claimed to be a Vietnam War veteran.  The record clearly shows that the Veteran never served in Vietnam.  Thus, whether or not the Veteran was in fact hallucinating with regard to seeing Viet Cong and other combat-related experiences (the record shows that the Veteran was intoxicated at the time), these hallucinations were clearly not based on any actual Vietnam or combat experience.  

Finally, the fact that the Veteran has not been truthful in stating that he was involved in a tank standoff while serving in Germany, and that he served in Vietnam, also casts doubt on the credibility of the Veteran's other statements with regard to his in-service experiences and the history of his symptomatology.  Thus, given the inconsistencies in the Veteran's reported history, the Board does not find the Veteran's statements to be credible or reliable with respect to the manifestation of psychiatric symptoms either in service or thereafter.  See Caluza, 7 Vet. App. at 511.  Because the Board does not find the Veteran's statements to be credible, they are entitled to very little weight with respect to the history of his symptoms.  See Layno 6 Vet. App. at 469; Rucker, 10 Vet. App. at 74. 

The treatment records and examination reports of record also weigh against a relationship between the Veteran's service and his PTSD.  Although the Veteran has been diagnosed with PTSD on a number of occasions, there are no findings of a medical professional that the Veteran's PTSD was caused by an in-service stressor.  The fact that the October 2003 diagnosis of PTSD was based in part on the fact that the Veteran reported nightmares related to artillery exercises in Germany is not sufficient to support a nexus to service, especially in light of the Board's finding that the tank standoff never occurred.  Because this diagnosis is based at least in part on a reported history that the Board finds not to be credible, the weight of this diagnosis must be discounted to the extent it pertains to the Veteran's in-service experiences.  Moreover, the December 2010 VA examination report reflects that the Veteran's reported in-service stressor was not sufficient to support a diagnosis of PTSD.  Therefore, because a VA psychiatrist or psychologist has not stated that the Veteran's claimed in-service stressor is adequate to support a diagnosis of PTSD, and because the Board finds that such a stressor in fact did not occur, service connection for PTSD cannot be established.  See 38 C.F.R. § 3.304(f).

The Board further finds that the preponderance of the evidence weighs against a relationship between the Veteran's depression and his period of service.  As discussed above, the Board finds that the presence of psychiatric symptomatology in service has not been established, notwithstanding the fact that the Veteran was once diagnosed with "psychophysiological" gastrointestinal complaints during that period.  Further, the Veteran's depression has repeatedly and consistently been attributed to his history of substance abuse, as shown in the July 1998 QTC examination, the February 2000 VA treatment record, the October 2002 VA treatment record, the June 2004 VA treatment record, and the December 2010 VA examination report.  In this regard, the Board finds it credible that the Veteran's alcoholism and drug use began in service.  However, this fact alone is not sufficient to find that a psychiatric disorder manifested in service.  Moreover, compensation shall not be paid for a disability that is the result of willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.1(n) (2010).  The December 2010 VA examination report reflects that the VA psychiatrist who examined the Veteran and reviewed his medical history in detail found that the Veteran's alcohol and drug dependence was related to a pre-service history of alcohol use as well as genetic factors that heavily predisposed him to alcoholism.  Thus, in the absence of competent and credible evidence that a psychiatric disorder was incurred in active service, the Board finds that service connection cannot be established for a psychiatric disorder, to include depression.  

Finally, the Board has considered the Veteran's statement that he was upset at being drafted, which resulted in his being separated from his wife and child, and that this in turn led to his use of substances in service.  However, even assuming, without deciding, that this was true, such a chain of circumstances is not sufficient to support a relationship between his current depression and his period of service absent credible evidence that the Veteran's depression manifested in service or is otherwise related to a disease, injury, or event that occurred in service.  See 38 C.F.R. § 3.303.  Here, the preponderance of the evidence shows that the Veteran's depression is related to his history of substance abuse and other nonservice-related causes, such as being estranged from a son.  Moreover, for the reasons discussed above, the Board generally does not find the Veteran's statements to be credible or reliable with regard to the history and causes of his symptoms.  

The Board regrets that it must deny the Veteran's claim.  The Veteran served honorably, and has had to face difficult challenges throughout his life.  While the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations as applied to the evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a psychiatric disorder, to include PTSD and depression, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER


Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


